71 N.Y.2d 863 (1988)
In the Matter of Tax Foreclosure No. 35. City of New York, Respondent; Samson Wilson, Appellant.
Court of Appeals of the State of New York.
Decided March 29, 1988.
A. David Stern for appellant.
Peter L. Zimroth, Corporation Counsel (Angelo Aiosa of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA concur; Judge TITONE taking no part.
*864MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Appellant property owner in this in rem tax foreclosure action by the City seeks to set aside a default judgment and redeem his former property, contending that the Administrative Code of the City of New York §§ D17-16.0, D17-17.0 (now §§ 11-416, 11-417) denied him due process by the failure to *865 provide for actual notice to all property owners prior to tax foreclosure (see, Matter of McCann v Scaduto, 71 N.Y.2d 164). Petitioner's challenge must be rejected, however, and the Appellate Division order affirmed, without reaching the constitutional issue. After learning of the judgment of foreclosure, appellant requested of the City essentially the same relief he now seeks of the courts. Appellant was advised that his request had been granted and the City's interest in the property would be released if, within a given time, he paid the taxes, interest and penalties. For nearly two years thereafter appellant, however, took no action to make the payments or redeem the property. Having failed to avail himself of the right to redeem granted upon his request, appellant cannot now be heard to complain of a deprivation of due process in the forfeiture of the property (see, e.g. Selzer v Baker, 295 N.Y. 145, 149).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum. Certified question answered in the affirmative.